  Case 1:20-cv-05544-NLH Document 38 Filed 01/27/21 Page 1 of 1 PageID: 697




                          LAW OFFICE OF GILBERT J. SCUTTI
                                  31 Station Avenue
                                Somerdale, NJ 08083
                                 gjsesq@gmail.com

Member of New Jersey (No. 039441990)                          Ph/Fax: (856) 751-5300
& Pennsylvania Bar (No. 10037)                                Cell: (609) 870-5427
January 27, 2021                                       via electronic transmission

Honorable Noel L. Hillman
United States District Judge
4th & Cooper Sts.
Camden, NJ

      Re:       Whiteside v. Fort Dix, Civil No. 20-5544 (NLH)

Dear Judge Hillman:

On January 11, 2021, Your Honor appointed me to represent Robert Whiteside in the
above-captioned habeas case.

On January 12, 2021, I wrote to Mr. Whiteside to introduce myself and invite him to
correspond with me by mail or via CorrLinks.

On January 15, 2021, I wrote to Mr. Whiteside, outlining issues that I believed needed to
be addressed.

On January 19, 2021, I mailed Mr. Whiteside a copy of the letter I sent to Your Honor.

Mr. Whiteside’s recent filings (docket numbers 36 and 37), wherein he states, among
other things, that the Court never granted his request for appointed counsel, suggest
that my letters have fallen between the cracks. Accordingly, I respectfully request that
the time to supplement (if appropriate) the habeas petition be extended from February 1
to February 12, 2021.

Respectfully,

s/s Gilbert J. Scutti
cc:    AUSA Elizabeth Pascal (via electronic transmission)
       Me. Robert Whiteside
